Citation Nr: 0213424	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the cervical spine, 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from December 1954 to December 
1957, from February 1965 to September 1965, and from 
September 1967 to September 1975.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied ratings in excess 20 
percent each for degenerative joint disease (DJD) of the 
cervical spine with radiculopathy of both upper extremities 
and denied an increased evaluation for DJD of the lumbosacral 
spine.  At that time a separate 10 percent rating was 
assigned for radiculopathy of the left arm, due to DJD of the 
cervical spine.  

A January 2002 rating, in essence, granted service connection 
for degenerative disc disease (DDD) of the cervical and 
lumbosacral segments of the spine and increased the 20 
percent rating for DJD and DDD of the cervical spine to 30 
percent, based on limitation of motion, effective in December 
1996.  Despite this increase, the appeal of this matter 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
10 percent rating for the left arm and the 20 percent rating 
for DJD and DDD of the lumbosacral spine were continued.  

The Board notes that the veteran's representative has 
requested that the issues of a total disability rating for 
compensation purposes based on individual unemployability be 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 2000, the veteran's service-connected 
DJD and DDD of the cervical spine were manifested by severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  

2.  From December 2000, the service-connected DJD and DDD of 
the cervical spine have been manifested by persistent 
neurologic symptoms appropriate to the diseased discs and 
little intermittent relief.  

3.  DJD and DDD of the lumbar spine is manifested by nearly 
full range of motion and recurring attacks of intervertebral 
disc syndrome; neither severe attacks of intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, 
nor severe lumbosacral strain are shown.  


CONCLUSIONS OF LAW

1.  Prior to December 2000, the criteria for a 40 percent 
schedular rating for DJD and DDD of the cervical spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

2.  From December 2000, the criteria for a 60 percent 
schedular rating for DJD and DDD of the cervical spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

3.  The criteria for a schedular rating above 20 percent DJD 
and DDD of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A March 1980 rating decision notes that the veteran had been 
in two auto accidents during active service in 1967 and 1970, 
the second of which caused whiplash and back pain.  X-rays 
showed early degenerative changes at L5-S1 and at C3-4.  In 
that rating decision, service connection was established for 
cervical and lumbar degenerative arthritis.  A single 10 
percent rating was assigned under Diagnostic Code 5003.  In 
1983, the RO assigned separate 10 percent ratings under 
Diagnostic Codes 5290 and 5292.  In a June 1990 rating 
decision an additional separate 10 percent rating was 
assigned for left arm radiculopathy due to DJD of the 
cervical spine.  In a May 1993 rating decision, a 20 percent 
rating was assigned for DJD of the lumbosacral spine under 
Diagnostic Code 5299-5295.  

In a May 1997 rating decision, the RO continued a 20 percent 
rating for the lumbosacral spine and recoded the DJD of the 
cervical spine and left arm radiculopathy under Diagnostic 
Code 5293-5290, assigning a single 20 percent rating in place 
of two previous 10 percent ratings.  

In September 1999, the veteran, through his representative, 
reported worsening symptoms and requested reevaluation.  He 
submitted a September 1998 note from a VA physician 
indicating that VA had issued a cervical collar and a moist 
heating pad to him for treatment of cervical spondylosis of 
C4-5 and C5-6.

The RO subsequently obtained VA outpatient treatment reports 
from Buffalo VA Medical Center that reflect complaints of 
neck, back, and knee pain at various times and note that the 
veteran had cervical spondylosis and DJD of the lumbosacral 
spine.

On VA spinal examination in October 1999 the veteran 
complained of intermittent severe neck pain that occasionally 
prevented working.  He had missed several days of work last 
year because of the pain.  Cold weather, lifting more than 20 
pounds, and working with arms over the head increased the 
pain.  He treated neck pain with capsaicin cream that 
reportedly afforded some relief.  He complained of bilateral 
hand paresthesia, bilateral hand weakness, left weaker than 
right, and bilateral arm weakness; however, he denied 
fatigability or lack of endurance.  The examiner noted that 
the deltoid, triceps, biceps, wrist extensors and flexors all 
had 5/5 strength on the right and were 4+/5 on the left.  
Some of the weakness appeared to be due to neck pain.  The 
lower extremities had full strength.  Bulk and tone were 
normal in all four extremities.  Coordination and gait were 
normal.  Sensation to pinprick was decreased in the hands in 
no particular distribution.  Deep tendon reflexes (DTRs) were 
3+.   Toes were downgoing.  Cervical spine range of motion 
was to 7 degrees of forward flexion and the examiner noted 
that forward flexion to 30 degrees was the normal range.  
Backward extension was to 10 degrees whereas 30 degrees was 
normal.  Lateral bending was to 30 degrees, both left and 
right.  Rotation was to 90 degrees to the left and 60 degrees 
to the right. 

In a December 1999 addendum the examiner noted that the range 
of motion of the lumbar spine was only to 15 degrees of 
forward flexion (45 degrees being normal); there was 10 
degrees of lateral flexion (20 degrees being normal).  
October 1999 X-rays showed mild degenerative changes and 
spondylosis.  The diagnoses were mild cervical spine 
degeneration, spondylosis, and radiculopathy; and, early 
degenerative discogenic change in L3-L4.  The veteran 
declined to undergo an EMG (electromyogram), noting that one 
had been done in 1997.

A February 2000 rating decision continued a 20 percent rating 
for the cervical spine and continued a 20 percent rating for 
the lumbosacral spine.  

In his notice of disagreement (NOD), the veteran felt that 
the RO did not have all available treatment records.  He 
requested that the RO get records from the VA Medical Center 
in Buffalo and he requested an examination.  Subsequently, 
the RO obtained additional outpatient treatment reports from 
Buffalo VA Medical Center.  A December 1999 report notes low 
back pain.  A January 2000 report notes left shoulder and arm 
spasm and a complaint of neck pain on the left side.  A 
December 1999 VA lumbar spine X-ray found mild spondylosis 
and multi-level osteophyte spurring.

In a May 2000 substantive appeal, the veteran argued for a 30 
or 40 percent rating for the cervical spine and a 40 percent 
rating for the lumbar spine.  

In July 2000, the RO received a letter from an acquaintance 
of the veteran who stated personal knowledge that the veteran 
wore a cervical collar at his workplace. 

A December 2000 VA peripheral nerves examination report and a 
spine examination report reflect that the veteran complained 
of continuous pain that worsened during cold weather and when 
lifting more than 15 pounds.  He reported that bilateral hand 
and foot paresthesia interfered with lifting and walking any 
distance.  He complained of radiating right leg numbness and 
tingling, but denied bowel or bladder problems.  He took 
Ibuprofen, acetaminophen, and Naproxen for pain.  The 
examiner found that power, bulk, and tone were normal in the 
deltoid, triceps, biceps, wrist extensors and flexors, 
iliosopsas and hamstrings, quadriceps, gluteals, foot 
extensors and foot flexor muscles.  Coordination and gait 
were normal.  Sensation to pinprick, light touch, and 
vibration was decreased in the hands and feet bilaterally.  
DTRs were equal at +1.   Toes were downgoing.  Cervical spine 
range of motion was to 25 degrees of forward flexion, to 20 
degrees of backward extension.  There was 10 degrees of 
lateral bending, bilaterally.  Rotation was to 30 degrees to 
the left and to 40 degrees to the right.  Range of motion of 
the lumbar spine was to 95 degrees of forward flexion and to 
30 degrees of backward extension.  Lateral bending was to 40 
degrees, bilaterally.  Rotation was to 35 degrees, 
bilaterally.  It was noted that December 1999 X-rays had 
revealed mild spondylosis of the cervical and lumbosacral 
spine.  The overall impression was DJD and DDD of the lumbar 
and cervical spine. 

In January 2002, the RO obtained additional VA outpatient 
treatment report from Buffalo VA Medical Center.  The reports 
reflect treatment at various times for several health 
matters.  A July 1998 report reflects complaint of chronic 
neck pain with numbness and weakness in the hands, worse on 
the left.  

In a January 2002 rating action, the RO assigned a 30 percent 
rating for DDD of the cervical spine and continued a 20 
percent rating for DDD of the lumbar spine.  The RO found 
severe limitation of motion of the cervical spine.  

In February 2002, the RO received a note from a private 
doctor that reflects that the veteran was medically unable to 
work or to attend school from May 2000 to November 2001, due 
to severe cervical strain.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
in evaluating a service-connected disability, it was error 
not to adequately consider functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  A diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Consideration is also 
to be given to whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time and whether the joint exhibited 
weakened movement, excess fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2001).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints and two or more minor joint groups and there is 
occasional incapacitating exacerbation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code  5003 (2001). 

Limitation of motion of the cervical spine warrants a 20 
percent rating if moderate and a maximum of 30 percent when 
shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code  5290 
(2001). 

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

Intervertebral disc syndrome (IVDS) warrants a 20 percent 
evaluation for moderate symptoms with recurring attacks.  A 
40 percent evaluation requires severe IVDS with recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Rating for IVDS under Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
should be applied when a veteran's disability is rated under 
that diagnostic code.  VAOPGCPREC 36-97.

Lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in 
standing position, is rated 20 percent.  A 40 percent rating 
is warranted for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001). 

Because a 30 percent rating has been assigned for DJD and DDD 
of the cervical spine, the Board must determine whether there 
is a basis to assign a rating higher than 30 percent for any 
portion of the appeal period. 

Prior to December 2000, the evidence reflects recurring 
attacks of IVDS of the cervical spine with intermittent 
relief.  Comparing the symptoms attributed to the service-
connected cervical DJD and DDD with the criteria of the 
rating schedule, the Board finds that the criteria for a 40 
percent disability rating under Diagnostic Code 5293 are more 
nearly approximated for that period of time.

In December 2000, however, the veteran reported continuous 
neck pain.  Although at that time the range of motion of the 
cervical spine was greater than it had been in October 1999, 
other neurologic symptoms, such as bilateral hand numbness, 
neck pain, and muscle weakness continued.  Muscle spasm and 
completely absent ankle reflex are not shown.  Significantly, 
however, the December 2000 examination report shows little 
intermittent relief from IVDS.  The Board therefore finds 
that the criteria of a 60 percent rating for IVDS of the 
cervical spine are more nearly approximated from December 
2000.  The Board will therefore grant a 40 percent rating for 
DJD and DDD of the cervical spine prior to December 2000, and 
a 60 percent rating for DJD and DDD of the cervical spine 
from December 2000.  

A 20 percent rating has been in effect for DJD and DDD of the 
lumbar spine during the entire appeal period.  The Board must 
therefore determine whether there is a basis to assign a 
rating higher than 20 percent during any portion of the 
appeal period.  

The veteran's DJD and DDD of the lumbar spine are manifested 
by no more than moderate limitation of motion and no more 
than moderate recurring attacks of IVDS.  The 15 degrees of 
forward flexion of the lumbar spine recorded by the examiner 
during the October 1999 VA examination is felt to be in error 
given previous and subsequent reports of much greater range 
of motion.  Therefore, the Board will use the range of motion 
reported in the December 2000 VA examination report in 
evaluating the lumbar spine.  

The lumbar spine disability is manifested by nearly full 
range of motion and recurring attacks of IVDS.  Neither 
severe attacks of IVDS intervertebral disc syndrome, severe 
limitation of motion of the lumbar spine, nor severe 
lumbosacral strain are shown.  Comparing these symptoms with 
the criteria of the rating schedule, the Board finds that the 
criteria for moderate IVDS are more nearly approximated.  The 
Board must therefore find that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (2001).  The record reflects that the veteran has 
not required frequent hospitalization for disability of the 
cervical or lumbosacral spine.  In addition, the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has concluded 
that referral of the case for extra-schedular consideration 
is not warranted. 




ORDER

For the period prior to December 2000, a 40 percent schedular 
evaluation for DJD and DDD of the cervical spine is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

From December 2000, a 60 percent schedular evaluation for DJD 
and DDD of the cervical spine is granted, subject to the laws 
and regulations concerning the payment of monetary benefits. 

An increased rating for DJD and DDD of the lumbar spine is 
denied.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

